                      No. 6:20-cv-00420

                Benny Tim McLemee, Jr.,
                         Plaintiff,
                            v.
              Van Zandt County, Texas, et al.,
                       Defendants.


                ORDER AND OPINION

   For the reasons set forth below, defendants’ motion to dis-
miss plaintiff’s first amended complaint (Doc. 14) is granted.
                         Background
    This lawsuit against state officials and entities stems from
a search warrant and an arrest warrant. A state district judge
in Van Zandt County issued a search warrant for the home of
plaintiff, Benny Tim McLemee. And a justice of the peace in
Van Zandt County issued a warrant to arrest plaintiff. The
search warrant was executed on July 19, 2019. The next day,
the arrest warrant was executed.
     Underlying both warrants was a single affidavit by de-
fendant David Wheeler, an investigator in the Van Zandt
County Sheriff’s department. His affidavit alleged that plain-
tiff broke two Texas laws:
   •   Committing a gambling offense with the intent to es-
       tablish, maintain, or participate in a combination or the
       profits of a combination in violation of § 71.02 of the
       Texas Penal Code.
   •   Knowingly acquiring, possessing, transferring, and
       transporting the proceeds of criminal activity in viola-
       tion of § 34.02 of the Texas Penal Code.
   Both charges arose from Wheeler’s investigation into a
game-room operation in Van Zandt County. According to the
affidavit, Wheeler learned of the game rooms in June 2018 and
undertook a year-long investigation into the rooms. On at
least seven different occasions, undercover agents entered the
game rooms wearing recording devices and played various
games inside. On the recording of each occasion, Wheeler de-
scribed the location of the game room, the time and date of
his observations, the identity of the player, and his or her win-
nings or losses. Wheeler’s affidavit includes descriptions of
the gaming-machine functionality that Wheeler alleged vio-
lated Texas state law. For example, the affidavit alleged: “the
gambling device . . . in the video lands on a bonus round that
provided 10 free spins which is illegal according to 47.01 of
the Texas Penal Code.”
    Plaintiff McLemee was the Chief Compliance Officer for
the company that provided the gaming machines. According
to his complaint, he also worked as a consultant for the own-
ers of the game rooms and met with Van Zandt County offi-
cials to “educate them on the operation of the game rooms . . .
to help ensure that local law enforcement understood that the
machines were not illegal[.]”
    Wheeler’s affidavit, however, describes McLemee as hav-
ing deeper involvement with the game rooms—as a fixer. See
Doc. 23 at 21 (“McLemee stated that he doesn’t own the game
rooms, but he takes care of problems for them[.]”). For in-
stance, the affidavit describes at length plaintiff’s involvement
in investigating a robbery at the game rooms. See id. at 16-19.
Wheeler’s affidavit paints those activities as part of a larger
criminal organization run by plaintiff. See, e.g., id. at 21-22 (re-
ferring to plaintiff’s speech as using “phrases that criminals
use when referring to making money illegally”).
    Plaintiff alleges that, after he was searched and arrested
pursuant to the warrants, he was cleared of all state charges.
Plaintiff’s amended complaint now brings state-law tort
claims against Wheeler and other county law-enforcement of-
ficials in their individual capacities, as well as 42 U.S.C. § 1983


                               -2-
claims for Fourth Amendment violations by all defendants.
The original complaint, however, alleged the state-law tort
claims against not only the individual defendants but also
against Van Zandt County.
    Defendants now move to dismiss the amended complaint,
arguing that the Texas Tort Claims Act’s election-of-remedies
provision bars plaintiff’s state-law claims against the individ-
ual defendants. The motion further contends that plaintiff
fails to state a claim under § 1983 and that, even if plaintiff
states a legally cognizable claim, defendants are entitled to
qualified immunity. Because plaintiff appeared to be stating a
claim under Franks v. Delaware, 438 U.S. 154 (1978)—which
holds that the Fourth Amendment prohibits affiants from in-
tentionally or recklessly swearing to false or misleading infor-
mation when seeking a warrant—the court directed plaintiff
to file the affidavit that he challenges as false. Plaintiff did so.
Consideration of the motion to dismiss is now proper.
                           Discussion
    In reviewing a Rule 12(b)(6) motion, the court accepts all
well-pleaded facts in the complaint as true and views them in
the light most favorable to the plaintiff. Sonnier v. State Farm
Mut. Auto. Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007). To sur-
vive, the factual allegations in the complaint must, if true, cre-
ate a right to relief that is more than speculative. Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 555 (2007). In other words, the
pleaded facts “must make relief plausible, not merely possi-
ble.” Mayfield v. Curry, 976 F.3d 482, 486 (5th Cir. 2020).
    Plaintiff brings claims under state tort law and § 1983. Be-
cause his state-law claims can be disposed of on procedural
grounds, the court addresses those claims first before turning
to plaintiff’s federal claims.
    1. Plaintiff’s amended complaint alleges that the individ-
ual defendants’ “acts and conduct constituted an assault and
battery on Plaintiff’s person and a false imprisonment without
justification, provocation or excuse[.]” Doc. 9 ¶ 39.


                               -3-
    The individual defendants argue that plaintiff’s claims
against them must be dismissed under the Texas Tort Claims
Act because plaintiff originally sued the county and that
choice is an irrevocable election to sue the governmental unit
instead of the governmental employees. In response, plaintiff
argues that the Act does not apply because he no longer as-
serts any state-law claims against the county.
   The Texas Tort Claims Act “force[s] a plaintiff to decide at
the outset whether an employee acted independently and is
thus solely liable, or acted within the general scope of his or
her employment such that the governmental unit is vicari-
ously liable, thereby reducing the resources that the govern-
ment and its employees must use in defending redundant lit-
igation and alternative theories of recovery.” Mission Consol.
Indep. Sch. Dist. v. Garcia, 253 S.W.3d 653, 657 (Tex. 2008). “By
requiring a plaintiff to make an irrevocable election at the
time suit is filed between suing the governmental unit under
the Tort Claims Act or proceeding against the employee
alone, section 101.106 narrows the issues for trial and reduces
delay and duplicative litigation costs.” Id.
    In other words, a plaintiff’s decision at the outset of who
to sue is an irrevocable election and will bar suit or recovery
against non-parties regarding the same subject matter. Tex.
Civ. Prac. & Rem. Code § 101.106(a), (e). So “a plaintiff must
proceed cautiously before filing suit and carefully consider
whether to seek relief from the governmental unit or from the
employee individually.” Garcia, 253 S.W.3d at 657.
     Applying that law here, the individual defendants are en-
titled to dismissal of plaintiff’s state-law claims. The relevant
pleading is plaintiff’s original complaint. See City of Webster v.
Myers, 360 S.W.3d 51, 58 (Tex. App. 2011). That pleading
brought state-law tort claims against both the county and its
employees. The Tort Claims Act is the only avenue for com-
mon-law recovery against the government. See Garcia, 253
S.W.3d at 659. So “all tort theories alleged against a


                              -4-
government unit, whether it is sued alone or together with its
employees, are assumed to be under the Tort Claims Act.” Id.
(cleaned up).
    Subsection 101.106(e) is triggered upon the filing of a mo-
tion to dismiss by the government. Tex. Civ. Prac. & Rem.
Code § 101.106(e) (“If a suit is filed . . . against both a govern-
mental unit and any of its employees, the employees shall im-
mediately be dismissed on the filing of a motion by the gov-
ernmental unit.”). Here, the county filed a motion to dismiss
plaintiff’s state-law claims against the individual defendants
listed in plaintiff’s original complaint. See Doc. 8.
    The individual defendants’ right to dismissal of plaintiff’s
state-law claims against them perfected upon the county’s
first motion to dismiss (Doc. 8). See Bustos, 599 F.3d at 462 (“If
the plaintiff sues both the governmental unit and any of its
employees under the TTCA, the employees shall immediately
be dismissed on the filing of a motion by the governmental
unit.”) (cleaned up). Plaintiff later amended his complaint and
dropped his state-law claims against the county. But that does
not undo his election and deny the individual defendants
their perfected right of dismissal. See Villasan v. O’Rourke, 166
S.W.3d 752, 758 (Tex. App. 2005) (“Subsequent amended
pleadings by the plaintiff filed after the government’s filing of
its motion to dismiss the employee do not moot the right cre-
ated by the filing of the motion under section 101.106.”); Univ.
of Tex. Health Sci. Ctr. at Hous. v. Rios, 542 S.W.3d 530, 537 (Tex.
2017) (same).
    Plaintiff’s argument that the individual defendants are not
entitled to dismissal because they were acting outside the
scope of their employment is unpersuasive. The point of the
Tort Claims Act is to force the plaintiff to elect, at the outset of
the suit, whether to charge individual government employees
with acting outside the scope of their employment. By suing
the county as well as the individuals, plaintiff made that elec-
tion under state law. Nor was that election unreasonable. In


                               -5-
seeking a warrant, Wheeler and his supervisors would natu-
rally seem to be acting within the scope of their employment
as peace officers. See Quinn v. Guerrero, 863 F.3d 353, 361 n.2
(5th Cir. 2017) (on similar facts, granting to officers the bene-
fits of the Act’s election-of-remedies provision). Intentional
torts as well as unintentional torts fall under this dismissal
right. See id. at 362 (dismissing similar intentional tort claims
under the Act’s election of remedies provision). Plaintiff’s
state-law claims against the individual defendants are there-
fore ordered dismissed.
    2. Defendants also move to dismiss plaintiff’s federal
claims brought under § 1983. Section 1983 provides a cause of
action against an individual who, acting under the color of
state law, deprives a person of a federally protected statutory
or constitutional right. Bass v. Parkwood Hosp., 180 F.3d 234,
241 (5th Cir. 1999). Here, plaintiff alleges that defendants vio-
lated his Fourth Amendment rights. Specifically, he alleges
that Wheeler submitted to two county magistrates an affidavit
that Wheeler knew contained false information and knew
omitted exculpatory information. Plaintiff also argues that the
remaining defendants are liable for Wheeler’s conduct under
various theories of secondary liability.
    Defendants respond that the amended complaint fails to
state a claim under § 1983. They also assert, with the exception
of Van Zandt County, a qualified-immunity defense. See
Lynch v. Cannatella, 810 F.2d 1363, 1371-72 (5th Cir. 1987)
(holding that municipalities are not entitled to qualified im-
munity).
   Because plaintiff’s § 1983 claim against Wheeler underlies
his claims against the remaining defendants, the court ad-
dresses that claim against Wheeler first.
                 Claim against Officer Wheeler
    The Fourth Amendment secures the right to be free from
search or seizure without probable cause. See Club Retro,
L.L.C. v. Hilton, 568 F.3d 181, 208 (5th Cir. 2009). Where a


                              -6-
search or arrest occurs without probable cause, a plaintiff may
sue the acting officer for violating the Fourth Amendment. See
Glenn v. City of Tyler, 242 F.3d 307, 313-14 (5th Cir. 2001). But
if the facts supporting a search or arrest are placed before an
independent magistrate who finds probable cause, the inter-
mediary’s decision breaks the chain of causation, insulating
an officer from Fourth Amendment liability. See Cuadra v.
Hous. Indep. Sch. Dist., 626 F.3d 808, 813 (5th Cir. 2010).
    That shield against liability is not absolute. “Since Franks
v. Delaware, 438 U.S. 154 (1978), it has been clearly established
that a defendant’s Fourth Amendment rights are violated if
(1) the affiant, in support of the warrant, includes a false state-
ment knowingly and intentionally, or with reckless disregard
for the truth and (2) the allegedly false statement is necessary
to the finding of probable cause.” Winfrey v. Rogers, 901 F.3d
483, 494 (5th Cir. 2018) (cleaned up). A knowing or reckless
omission that results in a warrant being issued without prob-
able cause may also give rise to liability under Franks. See Mel-
ton, 422 F.3d at 258 n.5. Recklessness, in turn, can be shown in
two ways. First, an officer is reckless if he entertained serious
doubts as to the truth of the statement. See Winfrey, 901 F.3d
at 494. Second, recklessness may be inferred if an omitted fact
is clearly critical to the finding of probable cause. See United
States v. Martin, 615 F.2d 318, 329 (5th Cir. 1980).
    Whether an affidavit supplied probable cause for a war-
rant is a question of law. Kohler v. Englade, 470 F.3d 1104, 1109
(5th Cir. 2006) (citation omitted). Where a false statement or
omission is alleged, Franks requires courts “to consider the
faulty affidavit as if those errors and omissions were re-
moved.” Winfrey, 901 F.3d at 494. The court then reviews the
“corrected affidavit [to] determine whether probable cause
for the issuance of a warrant survives the deleted false state-
ments and material omission.” Id. at 494-95.
    Probable cause exists if an affidavit contains sufficient re-
liable information from which a magistrate could reasonably


                               -7-
conclude that the items sought in the warrant were probably
at the location to be searched, see United States v. Settegast, 755
F.2d 1117, 1121 (5th Cir. 1985), or that the suspect had com-
mitted or was committing an offense, Deville v. Marcantel, 567
F.3d 156, 164 (5th Cir. 2009). Although the court makes an in-
dependent assessment of the affidavit’s sufficiency, a magis-
trate’s determination of probable cause is “entitled to great
deference.” Settegast, 755 F.2d at 1121.
   The Fourth Amendment is not violated if “the claimed
misstatements in the [] warrant affidavit were of only periph-
eral relevancy to the showing of probable cause.” Franks, 438
U.S. at 163 (cleaned up). Rather, the claimed misstatement or
omission must be “clearly critical” to the finding of probable
cause. Martin, 615 F.2d at 329.
    Here, plaintiff’s most substantial allegation is that Wheeler
failed to inform the magistrates that the suspect gaming ma-
chines had been cleared by the district attorney. Doc. 9
¶ 17(E). The affidavit does inform the magistrates that plain-
tiff had contacted the district attorney and that the game
rooms’ owner alleged that the district attorney cleared the
machines. See Doc. 23 at 5 (“[The game rooms’ owner] ad-
vised . . . [that] District Attorney Chris Martin . . . said it was
ok to open the Game Room for business.”). But the affidavit
suggests that the owner’s understanding of the district attor-
ney’s opinion was wrong. See id. (“[The assistant district attor-
ney] stated that she had firmly expressed her opinion that the
operation of the Game Room was not legal under Texas
law.”). Wheeler thus informed the magistrate of the district
attorney’s supposed conclusion as represented by plaintiff.
   In any event, even assuming an omission, the complaint
does not sufficiently allege that it was reckless or knowing. At
best, the complaint argues that Wheeler should have accepted
the hearsay statement about what the district attorney said
and should have accepted that supposed legal opinion as




                               -8-
accurate. But no allegations suggest that Wheeler entertained
doubts about his view of the machines’ legality.
    Nor would the district attorney’s legal opinion have been
necessary to the magistrates’ own decision whether probable
cause existed. Probable cause to issue a warrant is determined
by “a judicial officer, not by a policeman or Government en-
forcement agent.” Johnson v. United States, 333 U.S. 10, 14
(1948). Texas follows a similar approach, in which probable
cause is decided “by a neutral and detached magistrate,” not
an “officer engaged in the often competitive enterprise of fer-
reting out crime.” Sharp v. State, 677 S.W.2d 513, 517 (Tex.
Crim. App. 1984) (en banc) (cleaned up); see also Tex. Code
Crim. Proc. art. 2.09 (West 2019) (listing the persons author-
ized to issue warrants as magistrates). A prosecutor’s opinion
whether certain acts are within a criminal statute has no legal
effect on a magistrate’s determination of that question. Cf.
United States v. Pace, 898 F.2d 1218, 1233 (7th Cir. 1990) (“[T]he
important questions for Fourth Amendment purposes are
whether the warrant application shows probable cause and
whether the issuing magistrate is truly ‘detached and neu-
tral,’ not whether another magistrate had found the same
showing deficient.”). If another judge’s probable-cause deter-
mination is not so critical as to require disclosure under the
Fourth Amendment, a prosecutor’s opinion is even less mate-
rial. See id.
    This case is not comparable, for example, to a situation
where an investigating officer failed to disclose that a person
punished for selling liquor without a permit in fact possessed
a permit. There, the possession of the liquor permit would
make the activity legal. By contrast, the district attorney’s
opinion does not confer any legal authority for the machines
to operate. Texas law does not provide law-enforcement offic-
ers such authority. See United States v. Davis, 690 F.3d 330, 341
(5th Cir. 2012) (denouncing a defendant’s reliance on an attor-
ney’s opinion of the legality of a gambling machine).



                              -9-
    Moreover, plaintiff cites no cases in which the Fifth Circuit
found an omission from a warrant so critical as to trigger a
presumption of recklessness. Only two cases may qualify. See
Hale v. Fish, 899 F.2d 390, 400 (5th Cir. 1990) (finding that an
affidavit omitted two “clearly critical” facts negating probable
cause for an arrest: (1) that all witnesses interviewed, with the
exception of the alleged victim, believed that the alleged kid-
napping victim was not being held against his will, and
(2) that a number of witnesses interviewed believed that the
alleged kidnapping was done pursuant to an ongoing FBI in-
vestigation); Jones v. City of Grand Prairie, Tex., 209 F.3d 719
(Table), at *3 (5th Cir. 2000) (finding that the omitted fact that
a victim described the perpetrator as being of a different race
than the arrestee was “clearly critical”). The omitted facts in
both cases surpass the degree of materiality present here.
    While perhaps relevant for any persuasive effect, the dis-
trict attorney’s evaluation of the machines’ legality was not
clearly critical to the magistrates’ finding of probable cause.
See Davis v. City of Andrews, No. 20-50951, slip op. at 3 (5th Cir.
June 15, 2021) (observing the absence of authority for the
proposition “that a complainant’s desires affect the probable
cause analysis”). So, any omission of further details about the
district attorney’s evaluation does not support a finding of
recklessness as to support a Franks violation.
    The remaining alleged falsehoods and omissions are se-
mantic in nature or are misstatements that would not have
formed the basis for the magistrates’ probable-cause determi-
nation. See, e.g., Doc. 9 ¶¶ 17(B) (complaining that the affidavit
labeled Skill Games USA a “criminal organization”), 17(C)
(complaining that the affidavit misrepresented that plaintiff
stated that he was a former District Attorney), 17(D) (com-
plaining that the affidavit claims that plaintiff was running an
“organized crime organization” and that he included irrele-
vant information about the plaintiff’s use of slang preferred
by criminals). These representations are generally conclusory



                              - 10 -
statements rather than facts. They could not have formed the
basis for the magistrates’ probable cause findings.
    Wheeler’s affidavit documents an extended investigation
into the gaming operations in question. It relies on multiple
confidential informants and undercover law enforcement per-
sonnel wearing body-camera devices that recorded specific
instances of allegedly illegal gaming activity. See, e.g., Doc. 23
at 32, 34. Plaintiff’s complaint does not contest that these ac-
tions occurred, and plaintiff’s involvement is well docu-
mented in the affidavit. See, e.g., id. at 5, 17, 19-24, 26-27. It
would not be unreasonable for a magistrate to conclude,
based on the corrected affidavit, that probable cause existed
for an arrest and search. As a result, plaintiff fails to state a
claim against Wheeler under § 1983. This claim is dismissed.
       Claims Against Sheriff Corbett, Chief Deputy Bates,
              and Captain Timothy Scharfenberg
    Plaintiff’s amended complaint also lodges claims under
§ 1983 against Wheeler’s supervisors, premised upon liability
for the alleged constitutional violations of Wheeler. See Doc. 9
¶¶ 31, 34, 36 (asserting claims for a civil conspiracy to violate
constitutional rights, defendants’ failure to supervise detec-
tive Wheeler, and directing Wheeler to include the alleged
false statements in his affidavit). Each theory, however, de-
pends on Wheeler having violated the Fourth Amendment.
See Breaux v. City of Garland, 205 F.3d 150, 161 (5th Cir. 2000)
(holding that to prevail against a supervisor under § 1983, the
plaintiff must show that the supervisor’s conduct directly
caused a constitutional violation).
     Because Wheeler’s alleged actions did not violate plain-
tiff’s Fourth Amendment rights, his supervisors are not liable
under any theory in the amended complaint. Accordingly,
plaintiff’s claims against defendants Corbett, Bates, and
Sharfenberg are dismissed.




                              - 11 -
   Because the court holds that plaintiff fails to state a claim
under § 1983 against any defendant, discussion of the individ-
ual defendants’ qualified immunity defense is unnecessary.
                Claims Against Van Zandt County
     Finally, plaintiff’s amended complaint asserts claims un-
der § 1983 against Van Zandt County. “In order to bring a sec-
tion 1983 claim for municipal liability, a plaintiff must allege
a constitutional violation resulting from a municipal custom
or policy.” Travis v. City of Grand Prarie, Tex., 654 Fed. App’x
161, 165 (5th Cir. 2016) (per curiam) (quoting Monell v. Dep’t
of Soc. Servs. of City of N.Y., 436 U.S. 658, 690-94 (1978)). Plain-
tiff fails to establish an underlying constitutional violation, so
his claim against the county fails. Moreover, plaintiff does not
identify additional instances of similar conduct and thus fails
to plausibly allege that the county maintained a policy of vio-
lating the Fourth Amendment. See Pineda v. City of Hous., 291
F.3d 325, 329 (5th Cir. 2002) (“One act itself is not a custom.”).
This claim is dismissed.
                           Conclusion
   For the reasons set forth above, defendants’ motion to dis-
miss the amended complaint (Doc. 14) is granted.
                          So ordered by the court on June 21, 2021.



                                     J. C AMPBELL B ARKER
                                   United States District Judge




                               - 12 -
